68 F.3d 480
76 A.F.T.R.2d 95-7129
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Doris D. COBY, Debtor.UNITED STATES of America, Claimant-Appellant,v.Doris D. COBY, Debtor-Appellee.
No. 94-15210.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 7, 1995.Decided Oct. 10, 1995.

Before:  WALLACE, Chief Judge, KOZINSKI and RYMER, Circuit Judges.

ORDER

1
Based on this court's resolution of In re Taffi, Nos. 94-55011 and 94-55019, slip op.  (9th Cir.  Sept. __, 1995), this case is reversed and remanded to the district court to recalculate the amount of the secured claim without subtracting hypothetical costs of sale.

KOZINSKI, Circuit Judge, dissenting:

2
For the reasons expressed in my dissent to In re Taffi, Nos. 94-55011, 94-55019, slip. op. _____ (9th Cir. _____, 1995), this case is controlled by our earlier opinion in In re Mitchell, 954 F.2d 557 (9th Cir.1992).  Under Mitchell, the judgment below must be affirmed.